Appellee brought this suit against appellant, and recovered a judgment for $50 for injuries inflicted upon him by another passenger while he was a passenger on a street car belonging to and operated by appellant. The verdict and judgment involve findings of fact to the effect that appellant's conductor failed to exercise proper care to prevent injury to appellee, and that as the proximate result of that negligence appellee sustained injuries to the extent of the amount awarded him; and there was evidence before the jury which supports those findings, and we therefore find the facts to be as thus stated.
The court submitted the case to the jury in a charge which, in its main features, was substantially in accordance with instructions requested by appellant. If it was error to assume in the charge that appellee had been assaulted by a fellow passenger, and to instruct the jury to find for the defendant if the conductor did everything in his power to protect the plaintiff from injury, such errors were invited by appellant, because the court's charge in those particulars is the same as instructions which were requested by appellant However, we think the case was fairly submitted to the jury, and, after considering all the assignments of error presented in appellant's brief, our conclusion is that the judgment should be affirmed; and it is so ordered.
Affirmed.